Citation Nr: 1739324	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  07-06 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as a result of exposure to herbicides.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for right foot disability.

3. Entitlement to an initial rating in excess of 20 percent for left wrist carpal tunnel syndrome.

(The issue of entitlement to special monthly compensation for loss of use of the right foot is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 1991 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran presented testimony during four hearings before four different Veterans Law Judges (VLJs) of the Board.  The Veteran testified at Board hearings in June 2011 at the RO, in November 2012 at the RO, in June 2013 at the RO, and in October 2014 via videoconference.  Transcripts of all four hearing are associated with the record.  

As a preliminary matter, the Board points out that a claimant is entitled to a final decision of his claim made by the VLJ who conducted the hearing on appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  During the appeal's pendency, the VLJ who conducted the October 2014 hearing recently retired.  The Veteran was notified of his right to an additional hearing before a new judge.  Thereafter, in December 2014, the Veteran waived his right to appear at another hearing before the third member of the panel.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  As such, the Board will proceed to review the issues of entitlement to service connection for diabetes mellitus, entitlement to a higher initial rating for left wrist carpal tunnel syndrome, and entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability, the matters addressed herein, by the undersigned panel of three judges.

With respect to the Veteran's entitlement to a higher initial rating for left wrist carpal tunnel syndrome, in August 1991, the RO granted service connection for bilateral carpal tunnel syndrome and assigned an initial 10 percent disability rating for the left wrist, effective September 10, 1990.  In connection with his appeal, the Veteran testified before a Decision Review Officer (DRO) at the RO in May 1992.  The transcript is of record.  Although the Veteran had appealed the ratings assigned for both wrists, he testified at the May 1992 hearing that any rating increase granted for either wrist would fully satisfy his appeal as to that wrist only.  Subsequently, in an April 1996 rating decision, the RO increased the evaluation for his right wrist carpal tunnel syndrome to a 30 percent disability rating.  Since this grant constituted a full grant of the benefits sought on appeal, the claim as to the rating for right wrist is no longer in appellate status. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the issue of the Veteran's entitlement to a higher initial rating for left wrist carpal tunnel remained in appellate status.   

In May 2013 and most recently in March 2015, the Board remanded the issue of increased rating for left wrist carpal tunnel for further development.  The Veteran also testified regarding the issue at a travel Board hearing in June 2013 and at a videoconference hearing in October 2014.  .

Thereafter, in an April 2016 rating decision, the RO granted an increased evaluation for left wrist carpal tunnel syndrome to 20 percent disabling, effective September 10, 1990.  However, inasmuch as a higher rating is available for left wrist carpal tunnel syndrome and as the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the issue of entitlement to service connection for diabetes mellitus, in November 2010, the RO denied the Veteran's claim.  The matter was previously before the Board in December 2011, May 2013 and again in March 2015 where it was remanded for further development.  The Veteran presented testimony regarding the issue at three hearings held in November 2012, June 2013, and October 2014.  

Next, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for right foot disability was denied in an October 2012 rating decision.  The matter was remanded by the Board in December 2011, May 2013 and again in March 2015 for further development and adjudication.  The Veteran offered testimony during a Board hearing in June 2013 at the RO and in October 2014 via videoconference.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

Finally, the Board notes that the Veteran also perfected his appeal with respect to the issue of entitlement to special monthly compensation (SMC) for loss of use of the right foot which is being adjudicated in a separate decision under the signature of the judge who conducted the hearing on that issue. See 38 C.F.R. § 20.707 (2016). 


FINDINGS OF FACT

1. The record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.

2. The Veteran's diabetes mellitus is first shown many years after active service and therefore did not have onset during service.

3. The Veteran has no additional disability involving the right foot following the March 2005 podiatry procedure.  

4. The Veteran's left wrist carpal tunnel syndrome has been characterized by moderate incomplete paralysis of the median nerve; severe incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for right foot disability have not been met. 38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).

3. The criteria for a rating in excess of 20 percent for left wrist carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

The duty to notify was satisfied by letters issued in August 2010 and September 2012.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, for the initial rating claim where entitlement to disability benefits has been granted and an initial rating assigned, the original claim has been more than substantiated, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist the Veteran in obtaining all relevant records has also been satisfied.  The Veteran's service treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims. 

Further, the Board finds that the RO substantially complied with the May 2013 and March 2015 remand directives and no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that no VA examination was requested in relation to the issue of service connection for diabetes mellitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As described more fully below, the outcome of this matter largely turns of the question of whether the Veteran was exposed to herbicide agents during his active service.  Such would trigger the presumption of service connection and render the need to afford the Veteran an examination for a nexus moot.  The record is also absent any medical or lay evidence that the Veteran's diabetes mellitus had its onset in service or within a year of discharge or that it is otherwise etiologically related to active service outside the assertion of exposure to herbicide agents.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection. See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim").  As such, a VA examination is not necessary.

With respect to the Section 1151 claim and increased rating claim for left wrist carpal tunnel syndrome, the Veteran was provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, grounded the opinion in the medical literature and evidence of record, and provided the information necessary to determine eligibility for compensation. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Thus, adjudication of his claims at this time is warranted.

II. Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, such as diabetes mellitus, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  Diabetes mellitus, type II, is included in this list. 38 C.F.R. § 3.309(e).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586  -57589 (1996).

Diabetes Mellitus  

The Veteran alleges exposure to herbicides during his service at Clark Air Force Base in the Philippines.  Specifically, he states he was exposed to Agent Orange when he ferried supplies to Vietnam on temporary duty assignments.

The Veteran's DD Form 214 and military personnel records make clear that he was stationed at Clark Air Force Base in the Philippines with a military occupational specialty as "Flight Simulation Specialist" or "Flight Simulator".  There is, however, no record of service in Vietnam or any accompanying medals for such service in Vietnam.  While there is no indication that the Veteran had any in-country service, he nevertheless contends service in Vietnam and exposure to herbicide agents.  

The Veteran testified that as a crew chief on the C-130 aircraft, he had temporary duty assignments, flying back and forth, delivering supplies and transporting personnel from the Philippines to Vietnam. See November 2012 Hearing Transcript, p. 3.  He further testified that temporary duty assignments or "TDY orders" were maintained at the Clark Air Force Base and not reflected on his DD-214. Id. at p.4.  He stated all TDY orders to Vietnam were destroyed by a volcanic eruption. See Statement in Support of Claim dated December 2015.  

At another hearing, the Veteran also explained that he was unable to obtain supporting documentation from fellow service members who knew him during the time in Vietnam because he became an officer and due to "the segregation of the ranks policies of the military," he lost contact with all enlisted friends. See June 2013 Hearing Transcript, p. 3.   

The Board finds that the Joint Service Records Research Center (JSRRC) memorandum sufficiently addresses whether Vietnam service is supported.  Based on a response from the Air Force Historical Research Agency, the JSRRC determined that the Veteran's herbicide exposure cannot be corroborated.  The historian questioned why "a highly trained Flight Simulator Specialist (whose technical training school was almost a yearlong) would be utilized to ferry supplies to Vietnam when the USAF had supply system and personnel to handle those types of jobs."  

Regarding temporary duty assignment documentation, the historian explained that "TDY notations were usually placed on his AF Form 7, which had a place for TDY assignments. TDYs may also appear in his annual Airmans Performance Report" and that temporary duty also required payments for travel, lodging and meals which a Travel Voucher would have been filed upon return along with the TDY orders.  The historian recognized that "the veteran is correct that temporary duty assignment documentation probably did not survive in his personnel file kept at St. Louis National Personnel Records Center (NPRC), but that does not mean it was not a part of his personnel records when he was on active duty." See December 2015 JSRRC Memorandum.

Unfortunately, there is simply no evidence to suggest that the Veteran served in Vietnam or was otherwise in Vietnam on temporary duty assignments.  Thus, absent evidence that the Veteran served in Vietnam, he cannot be presumed to have been exposed to Agent Orange or other herbicides. 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, objective evidence of actual, direct exposure to herbicides in service is also not established.  Accordingly, there is no basis for awarding service connection for the Veteran's claimed diabetes mellitus on the basis of exposure to herbicides.

While the Veteran has not established service connection based upon herbicide exposure, the Board must still consider whether the Veteran's claimed diabetes mellitus is directly related to service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Board finds there is no probative evidence of a nexus between the Veteran's military service and the development of diabetes mellitus.  The evidence indicates that diabetes mellitus did not manifest during service but that it was first noted in August 2010, approximately 22 years after separation from service. See Newington VAMC records.  As such, the preponderance of the evidence is against a finding of service connection for diabetes mellitus on a direct basis.

The Board has also considered whether the Veteran is entitled to presumptive service connection based on chronic disease or service connection based on continuity of symptomatology.  However, service treatment records are entirely negative for any complaints, findings or diagnosis relating to the Veteran's diabetes mellitus.  Further, as indicated above, the first objective medical evidence of "borderline diabetes" was in August 2010, over two decades after the Veteran separated from service. See Newington VAMC records.  As such, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service. See 38 C.F.R. §§ 3.303(b), 3.309.  Therefore, the Veteran is not entitled service connection based on the presumptions in favor of chronic diseases or on the basis of continuity of symptomatology.

Although the Veteran essentially asserts that that his diabetes mellitus is related to service, particularly due to herbicide exposure, as a layperson, without any demonstrated, specialized knowledge concerning the etiology of these disability, his allegations are not competent evidence of a medical nexus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Similarly, the Veteran's statement that he has been told by his VA primary care provider, Dr. Goetz, that the only explanation for his diabetes mellitus is exposure to Agent Orange contracted in Vietnam, cannot be considered competent medical evidence of nexus. See VA 21-4138 Statement in Support of Claim received December 2015.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In that regard, the Board observes that the record contains a progress note from July 2011 which shows Prior Medical History of "Diabetes Mellitus without mention of complication, type II or unspecified type" and under Assessment and Plan, Dr. Goetz noted "[b]ecause of his genetics, not clear why he developed this. Certainly would be more likely if he were exposed to agent orange."  Continued medication was the recommended treatment plan noted. See Newington VAMC records.  

The Board observes that Dr. Goetz's notation appears to have been noted during a routine primary care follow-up visit.  Further, the Board finds the VA progress note does not constitute probative medical evidence as it critically fails to provide an actual medical opinion supported by rationale or an analysis of the case to support a conclusion linking the Veteran's condition to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  Accordingly, the Board finds the medical notation not adequate or probative in determining whether the Veteran has substantiated a claim for service connection.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of diabetes mellitus.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III. Section 1151 Claim

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was initially raised at the June 2011 Board hearing.  The Veteran contends he incurred additional disability of his right foot as a result of medical treatment performed by the VA.  Specifically, he claims to have lost the use of his right foot following a procedure in March 2005 where a podiatry resident cut his right foot while shaving down his calluses.  According to him, the resident hit a nerve resulting in constant radiating pain in the foot that has rendered his foot "useless."  See June 2011 Hearing Transcript, p.9.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment. See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause. See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent. See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

In this case, the Board initially notes that the Veteran is currently service-connected for bilateral flat feet, splay feet with fifth metatarsal callus, and in receipt of the highest schedular evaluation available for a bilateral foot condition.  Notably, the Veteran's callus condition of the right foot with residual pain is already contemplated in the increased evaluation awarded for his bilateral flat feet which was assigned effective March 18, 2005, the date of the podiatry note. See January 2006 rating decision.

For purposes of the Veteran's current claim for benefits under 38 U.S.C.A. § 1151, the Board must address the first prong of the analysis, which is to determine whether the Veteran sustained additional disability.  

Review of the medical evidence of record shows that prior to the March 18, 2005 callus shaving procedure, the Veteran presented with chronic callus formation, lesions and bunions.  Immediately following the procedure, treatment notes document the Veteran's report of pain in the "sub 5th met head right foot" area.  Six days following the shaving of his calluses, podiatry notes reveal a "healed iatrogenic lesion sub 5th met right with residual pain" and that the lesion healed with "no signs of drainage or infection."  The examiner noted the area was painful upon palpation.  The Veteran was advised to continue lidocaine ointment as treatment. 

Subsequent treatment notes from June 2005 through August 2005 show the Veteran's complaints of foot callus formation since the callus shaving procedure.  Clinical notes document no other open lesions.  The Veteran was afforded a VA examination in August 2005 for his foot condition.  The examiner found moderate pes planus on weight-bearing and noted the Veteran's complaints of pain.  He was assessed as having significant pain and tenderness and sensitivity in the right fifth metatarsal head plantar aspect callus with history of iatrogenic injury during the callus shaving the usual treatment procedure. See August 2005 VA examination report.

At his October 2014 hearing, the Veteran testified that since the callus removal procedure, the "nerve has been inflamed and sends out constant pain signals" which impacts his ability to put weight on the right foot and walk.  The Veteran stated that the only treatments that have been offered include a complete nerve block or amputation, neither of which the Veteran wants to pursue.  He described the sensation as debilitating but that there was no worsening of his condition. See October 2014 Hearing Transcript pp. 3-5.

Pursuant to the Board's March 2015 remand, the Veteran was afforded another VA examination for his foot condition.  After thorough review of the pertinent medical records and physical examination, the examiner found no additional disability.  The March 2016 examiner noted the Veteran's history of shaving of the callus on his right foot, sustaining an inflammation of the site, and continuous pain.  The examiner noted the Veteran's continued reports of pain and neuralgia of the right foot.  The use of orthotics and antalgic gait was also documented.  See March 2015 VA examination report.

Upon review of the evidence, the Board finds the preponderance of the evidence is against a finding that the Veteran incurred additional disability of the right foot as a result of his March 2005 callus shaving treatment.  In so finding, the Board finds probative the VA treatment records immediately following the procedure that demonstrate the iatrogenic lesion as having healed with residual pain.  The Board also finds the March 2016 medical opinion, read as a whole, adequate in finding there is no additional disability resulting from the procedure. Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012)(explaining that in determining whether an expert opinion is adequate, the opinion must be read as a whole); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).

The Board recognizes the Veteran's credible assertions that he continues to have pain after the callus removal procedure, as such complaints of pain are well-documented throughout the record.  However, to the extent that the Veteran asserts suffering additional disability, a determination that is medical in nature and cannot be based on lay observation alone, the Board finds are not competent medical evidence.  As the Veteran has not shown he is qualified through education, training, or experience to offer a medical opinion, his lay opinions as to whether he incurred additional disability due to the March 2005 procedure are not competent. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Consequently, the Veteran's assertions do not constitute competent medical evidence in this case and therefore has no probative value.  

Based on a review of the foregoing and without a finding of additional disability, the Board finds compensation under 38 U.S.C. § 1151 is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is denied.

IV. Increased Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Wrist Carpal Tunnel Syndrome 

In an April 2016 rating decision, the RO granted an increased initial evaluation of 20 percent for the Veteran's left wrist carpal tunnel syndrome, effective September 10, 1990, the date of claim.  As noted in the Introduction, in August 1991, the Veteran was granted service connection for bilateral carpal tunnel syndrome and assigned an initial rating of 10 percent disabling for his left wrist carpal tunnel syndrome, and a separate 30 percent rating for the same disability of the right wrist.  The Veteran disagrees with the assigned evaluation for his left wrist.  

The Veteran's carpal tunnel syndrome is rated under the criteria of 38 C F R § 4.124a, Diagnostic Code 8515, paralysis of the median nerve, which distinguishes between the major and minor extremities.  The Veteran is shown to be right-handed, so the criteria for the minor extremity apply.  

Under Diagnostic Code 8515 as pertains to the minor extremity, a rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 40 percent is assigned for severe incomplete paralysis.  A rating of 60 percent is assigned for complete paralysis of the median nerve the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand ape hand, pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index, and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm, flexion of wrist weakened, pain with trophic disturbances. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

As demonstrated below, the Board finds that the Veteran's left wrist carpal tunnel syndrome is properly rated as 20 percent disabling.  The Veteran's disability has not resulted in incomplete paralysis with severe impairment, consistent with the next higher schedular evaluation of 40 percent disabling as required under Diagnostic Code 8515 for the minor extremity.

According to the March 2016 VA examination report, the Veteran reported tingling and numbness.  Physical examination of the left upper extremity found moderate constant pain, and severe intermittent pain, parasthesias, and numbness.  Muscle strength testing of left wrist flexion and extension were found normal with 5/5, grip strength 3/5, pinch strength 4/5, and reflexes were 1+ at the biceps, triceps, and brachioradialis.  Sensory responses at the shoulders and forearms were within normal limits with decreased sensation in the hands and fingers.  No tropic changes of the left upper extremity were present.  He was positive for Phalen's and Tinel's signs. The examiner indicated moderate incomplete paralysis of the left median nerve.  Overall, the examiner characterized the Veteran's symptoms of the carpal tunnel syndrome of the left upper extremity to be moderate in severity.

Based on the foregoing, the Board finds that a rating in excess of 20 percent for the service-connected left wrist carpal tunnel syndrome with moderate median nerve is not warranted, as this disability has been manifested by no more than moderate incomplete paralysis of the median nerve for the entire appeal period.  As indicated previously, a higher rating under Diagnostic Code 8515 is warranted only for incomplete paralysis of the median nerve resulting in severe impairment.  As such, the Board finds no more than moderate, incomplete paralysis indicated by the record, and the Veteran does not meet or nearly approximate the criteria for a 40 percent disability rating for his left, minor, wrist carpal tunnel syndrome.

The Board finds that the preponderance of the evidence is against the assignment of a higher rating for the Veteran's service-connected left wrist carpal tunnel syndrome.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for right foot disability is denied.

Entitlement to an increased rating in excess of 20 percent for left wrist carpal tunnel syndrome is denied.




			
	KELLI A. KORDICH	A. JAEGER
	Veterans Law Judge              	Veterans Law Judge
	  Board of Veterans' Appeals         	 Board of Veterans' Appeals



_________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


